DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-6 and 9-17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 4,848,590).
Kelly (fig. 1-5) teaches an object conveying system comprising
(re: claim 1) a guide plate (15, 18) having at least one channel for conveying an object between a first end and a second end of the corresponding channel (fig. 1-3, 5 wherein channel can be regarded as extending from top of 15 to window near 31), wherein the at least one channel comprises a first aperture (near 18) provided at a first longitudinal position thereof (fig. 1), 

at least one ejector unit (near 41, 46) arranged to eject the object conveyed on the corresponding channel when reaching a second longitudinal position (near 41) on the guide plate located downstream of the first aperture based on the measured property of the object and a timing signal associated with a conveying velocity of the object being conveyed along the channel (fig. 4; col. 7, ln. 5-col 8, ln. 62 teaching control unit for using timing signal and air blast valves to sort objects);
(re: claim 2) a second aperture (near 24) provided at a third longitudinal position arranged downstream the first longitudinal position, wherein said second aperture is operatively coupled to the object measurement unit such as to allow for calculation of the conveying velocity (col. 8 teaching how control unit calculates object data, such as size and velocity, using data from optical detectors that includes timing signals; fig. 1 showing optical detector 26 related to second aperture near 24; fig. 4 showing timing system).
(re: claims 3 and 4) Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of 
(re: claim 3)  wherein the object measurement unit is arranged to optically detect the object passing the first aperture at an associated first time instant, and the object passing the second aperture at an associated second time instant, thereby allowing for calculation of the time at which the associated object will pass the 
(re: claim 4) wherein the object measurement unit is arranged to optically detect the object entering the first aperture at an associated first time instant the object exiting the first aperture at an associated second time instant, thereby allowing for calculation of the time at which the associated object will pass the second longitudinal position by utilizing the time instant, and time instant, the size of the first aperture and distance between the first longitudinal position and second longitudinal position (Id.). 

Kelly further teaches
(re: claim 5) wherein the at least one channel comprises a longitudinally extending base and a pair of sidewalls arranged along either of the base for limiting the movement of the object in a lateral direction when being conveyed longitudinally along the base (fig. 5 near 15a; col. 10, ln. 18+);
(re: claim 6) a second aperture (near 24) provided at a third longitudinal position arranged downstream the first longitudinal position, wherein said second aperture is operatively coupled to the object measurement unit such as to allow for calculation of the conveying velocity, wherein the first aperture and/or second aperture is provided through the base (col. 8);
 (re: claim 9) wherein a third aperture (near 40, 53 or 61) is arranged at the second position for receiving a fluid jet stream; 
(re: claim 10)  wherein the second longitudinal position is located downstream the second end of the at least one channel (fig. 1);

(re: claim 12)  wherein the ejector unit is a fluid jet stream unit (col. 7, ln. 19+ teaching air blast nozzles);
(re: claim 13)  wherein the third aperture is tapered, thus forming an ejection channel having a cross-section reducing through a base of the guide plate towards the object in use (fig. 1 showing slightly tapered apertures); 
(re: claim 14)  a control unit (23) arranged to control the operation of the ejector unit and/or object measurement unit;
(re: claim 15)  wherein the control unit is further arranged to eject a particular object based on information of said object being obtained from the object measuring unit (col. 8-9); 
(re: claim 16)  wherein the control unit is further arranged to receive information from at least one object sensor monitoring each object between the first longitudinal position and the second longitudinal position, thereby assuring that the object having a certain property to be ejected is ejected at the second longitudinal position by means of the ejector unit (Id.);
(re: claim 17)  wherein the sensor is at least one camera (Id. and fig. 5 teaching photo detectors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 4,848,590) in view of legal precedent.
Kelly as set forth above teaches all that is claimed except for expressly teaching
 (re: claim 7) wherein a first channel of the guide plate has a first length and a second channel of the guide plate has a second length differing from the first length;
(re: claim 8) the second longitudinal position of a first channel of the guide plate is provided downstream or upstream the second longitudinal position of a second channel of the guide plate. 
Here, the claimed features relating to the dimensions or positioning of known features can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the type of material to be sorted and the desired degree of sortation controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in legal precedent as discussed above.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Kelly for the reasons set forth above.
Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 

Jcr



---
June 23, 2021